Opinion issued May 30, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01084-CV
____________

PAMELA LEWIS, Appellant

V.

HOUSING AUTHORITY OF THE CITY OF HOUSTON, Appellee



On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 77093



MEMORANDUM  OPINION
	On January 21, 2003, we ordered that unless, within 30 days of the date of the
order, appellant filed her brief and a reasonable explanation for failure to timely file
her brief, this Court would dismiss his appeal for want of prosecution.  The 30 days
have expired and appellant has not responded.
	Accordingly, the appeal is dismissed for want of prosecution. See Tex. R.
App. P. 38.8(a)(1).
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.